Citation Nr: 0300739	
Decision Date: 01/14/03    Archive Date: 01/28/03

DOCKET NO.  02-10 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to special monthly pension for regular aid and 
attendance or at the housebound rate.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran had active service from January 1953 to 
January 1955.

This appeal is from an August 2001 rating decision of the 
Department of Veterans Affairs (VA) New Orleans, 
Louisiana, Regional Office.

In October 2002, the appellant had a videoconference 
hearing before the undersigned, the Board of Veterans' 
Appeals (Board) member designated by the Chairman of the 
Board to conduct the hearing and decide the appeal 
pursuant to 38 U.S.C.A. § 7107(e) (West Supp. 2002).


FINDINGS OF FACT

1.  The veteran can attend to his personal care, the wants 
of nature, and be safe from hazards incident to his daily 
environment without the need for the regular aid and 
attendance of another person.

2.  The veteran is not blind.

3.  The veteran does not have a single disability ratable 
as 100 percent disabling with another ratable as 60 
percent disabling.

4.  The veteran leaves his home and premises at will and 
is not institutionalized.


CONCLUSION OF LAW

The regulatory criteria for special monthly pension 
benefits based on the need for the regular aid and 
attendance of another person or at the housebound rate are 
not met.  38 U.S.C.A. § 1502, 1521(d), (e) (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.351, 3.352(a) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) made 
significant changes in VA's duty to notify and assist 
claimants for benefits administered by the Secretary.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
Supp. 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)) (2002).

The VCAA prescribed that the amendments to 38 U.S.C. 
§ 5107 are effective retroactively to claims filed and 
pending before the date of enactment.  38 U.S.C.A. § 5107 
note  (Effective and Applicability Provisions) (West Supp. 
2002).  The United States Court of Appeals for the Federal 
Circuit has ruled that the retroactive effective date 
provision of the Act applies only to the amendments to 
38 U.S.C. § 5107.  See Bernklau v. Principi, 291 F.3d 795 
(Fed. Cir. 2002); Dyment v. Principi, 287 F.3d 1377 (Fed. 
Cir. 2002).  However, the VA regulations promulgated to 
implement the Act provide for the retroactive effect of 
the regulations, except as specified.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001).  Whereas VA regulations are 
binding on the Board, 38 C.F.R. § 20.101(a) (2001), the 
Board in this decision will apply the regulations 
implementing the VCAA as they pertain to the claims at 
issue.

VA must provide forms necessary to prosecute a claim for 
VA benefits.  38 U.S.C.A. § 5102 (West Supp. 2002); 38 
C.F.R. § 3.150(a) (2002).  No special forms were required 
in this case.

VA must notify the veteran of evidence and information 
necessary to substantiate his/her claim and inform him/her 
which information and evidence, if any, he/she must 
provide VA and which information and evidence, if any, VA 
will attempt to obtain on his/her behalf.  38 U.S.C.A. 
§ 5103(a) (West Supp. 2002); 38 C.F.R. § 3.159(b) (2002); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA 
notified the veteran by letter of June 2001 of the 
evidence and information necessary to substantiate his 
claim and of which information or evidence he must submit 
and which VA would attempt to obtain.

VA must also make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate 
the claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
Supp. 2002); 38 C.F.R. § 3.159(c), (d) (2002).  Such 
assistance includes making every reasonable effort to 
obtain relevant records (including private and service 
medical records and those possessed by VA and other 
Federal agencies) that the claimant adequately identifies 
to the Secretary and authorizes the Secretary to obtain.  
38 U.S.C.A. § 5103A(b), (c) (West Supp. 2002); 38 C.F.R. 
§ 3.159(c)(1-3) (2002).  The veteran did not reply to the 
June 2001 letter specifically, but his May 2001 informal 
claim for benefits stated that he obtained all of his 
medical care at New Orleans VA Medical Center.  This 
evidence is of record, and VA has discharged its 
obligation to gather such evidence.

Assistance shall include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West Supp. 2002); 38 C.F.R. 
§ 3.159(c)(4) (2002).  The veteran had multiple VA 
examinations in July 2001, including specifically to 
evaluate medically his need for regular aid and attendance 
and to determine whether he was housebound.  VA has 
discharged its duty to obtain medical examinations or 
opinions.

VA must notify the veteran of a failure to obtain evidence 
from any source.  38 U.S.C.A. § 5103A(b)(2) (West Supp. 
2002); 38 C.F.R. § 3.159(e) (2002).  This requirement does 
not apply in this case, as there has been no failure to 
obtain evidence from any source.


II.  Analysis

The veteran is permanently and totally disabled, for which 
he received VA pension benefits.  See 38 U.S.C.A. § 1502 
(West 1991 & Supp. 2002).  He seeks special monthly 
pension at the rate afforded those who are permanently and 
totally disabled and in need of regular aid and attendance 
of another, or, alternatively, at the lesser rate for a 
pension recipient who is housebound.  38 U.S.C.A. 
§ 1521(d), (e) (West 1991); 38 C.F.R. § 3.351(a)(1) 
(2002).

A.  Regular Aid and Attendance

"Need for aid and attendance means helplessness or being 
so nearly helpless as to require the regular aid and 
attendance of another person.  The criteria set forth in 
paragraph (c) of this section will be applied in 
determining whether such need exists."  38 C.F.R. 
§ 3.351(b) (2002).

The veteran . . . will be considered in 
need of regular aid and attendance if 
he or she (1) Is blind or so nearly 
blind as to have corrected visual 
acuity of 5/200 or less, in both eyes, 
or concentric contraction of the visual 
field to 5 degrees or less; or (2) Is a 
patient in a nursing home because of 
mental or physical incapacity; or (3) 
Establishes a factual need for aid and 
attendance under the criteria set forth 
in § 3.352(a).

38 C.F.R. § 3.351(c) (2002).

Basic criteria for regular aid and 
attendance and permanently bedridden.  
The following will be accorded 
consideration in determining the need 
for regular aid and attendance (§ 
3.351(c)(3): inability of claimant to 
dress or undress himself (herself), or 
to keep himself (herself) ordinarily 
clean and presentable; frequent need of 
adjustment of any special prosthetic or 
orthopedic appliances which by reason 
of the particular disability cannot be 
done without aid (this will not include 
the adjustment of appliances which 
normal persons would be unable to 
adjust without aid, such as supports, 
belts, lacing at the back, etc.); 
inability of claimant to feed himself 
(herself) through loss of coordination 
of upper extremities or through extreme 
weakness; inability to attend to the 
wants of nature; or incapacity, 
physical or mental, which requires care 
or assistance on a regular basis to 
protect the claimant from hazards or 
dangers incident to his or her daily 
environment.  "Bedridden" will be a 
proper basis for the determination.  
For the purpose of this paragraph 
"bedridden" will be that condition 
which, through its essential character, 
actually requires that the claimant 
remain in bed.  The fact that claimant 
has voluntarily taken to bed or that a 
physician has prescribed rest in bed 
for the greater or lesser part of the 
day to promote convalescence or cure 
will not suffice.  It is not required 
that all of the disabling conditions 
enumerated in this paragraph be found 
to exist before a favorable rating may 
be made.  The particular personal 
functions which the veteran is unable 
to perform should be considered in 
connection with his or her condition as 
a whole.  It is only necessary that the 
evidence establish that the veteran is 
so helpless as to need regular aid and 
attendance, not that there be a 
constant need.  Determinations that the 
veteran is so helpless, as to be in 
need of regular aid and attendance will 
not be based solely upon an opinion 
that the claimant's condition is such 
as would require him or her to be in 
bed.  They must be based on the actual 
requirement of personal assistance from 
others.

38 C.F.R. § 3.352(a) (2002).

The evidence of record comprises VA hospital and 
outpatient records from March 2001 to October 2001, VA 
examination reports of July 2001, including an examination 
done to determine need for regular aid and attendance, and 
transcripts of hearing testimony given at the RO in 
November 2001 and to the Board in October 2002.

The veteran had coronary artery bypass graft surgery in 
March 2001, following which he had a period of 
convalescence, a readmission in April 2001 because of 
surgical wound infection, and a period of home nursing 
care for the wound in April 2001.  The home nursing care 
was of short duration.  The Board interprets the law and 
regulations authorizing special monthly compensation for 
aid and attendance as requiring essentially a permanent, 
or at least prolonged need, not care related to surgical 
convalescence.  This is consistent with the pension 
benefit generally, which is predicated on permanence of 
the qualifying disability.  38 U.S.C.A. § 1502, 1521 (West 
1991 & Supp. 2002).

The veteran is not blind and does not claim to be.  He is 
not a patient in a nursing home.  38 C.F.R. § 3.351(c)(1), 
(2).

The veteran testified in the RO hearing in November 2001 
and in the Board hearing of October 2002 that he needs 
regular aid and attendance because he cannot put on or 
take off his shoes and socks, underpants, or pants without 
help.  His testimony is not credible.  He was observed to 
undress and to dress himself at a VA examination to 
determine his need for aid and attendance in July 2001.  
Physical therapy notes of June 2001 show he had full 
ranges of lower extremity motion of hips, knees, and 
ankles.  He rode a stationary bicycle for 16 minutes in 
July 2001.  Although VA medical examination in July 2001 
confirmed that he has degenerative disc disease of the 
lumbosacral spine, the clear preponderance of the evidence 
on this point is that he can assume postures and maneuvers 
that would enable him to dress and undress himself, 
including socks, shoes, and pants.

The veteran testified that he can shower, needing help 
from the waist down.  He essentially asserts in this 
testimony that he needs regular aid and attendance to 
bathe.  His testimony about the extent of his ability to 
maneuver his body is found exaggerated.  The ability to 
move shown in physical therapy and by undressing and 
dressing on examination is persuasive that his ability to 
bathe does not stop precisely at the waist.  The July 2001 
VA examination shows no impairment of the upper 
extremities.  The preponderance of the evidence is that he 
can maneuver sufficiently to keep himself "ordinarily 
clean and presentable," which is the standard of hygiene 
he must be unable to meet to qualify for regular aid and 
attendance.  Inability to bathe every inch of the body is 
not a criterion.

The veteran does not use any adjustable orthopedic device.  
This criterion of entitlement is inapplicable in this 
case.

The veteran is able to feed himself, as he in essence 
reported in hearing testimony and to the July 2001 VA 
examiner, reporting that he eats with his wife.  He has 
not asserted that he needs help to eat.  Examination 
showed no dysfunction of the upper extremities that would 
prevent him from feeding himself.  He has a history of 
stroke with mild residuals, which he testified in November 
2001 are some left-sided weakness, but this does not 
result in inability to feed himself because of weakness.

The veteran testified in October 2002 that he can attend 
to the wants of nature, except he needs help to arise from 
the commode, because he does not have a bar in his 
bathroom.  The remedy for that problem is architectural, 
and the difficulty in placing a bar that would assist him 
is not within the scope of the benefit he seeks.  His 
reported difficulty in arising from a commode is not an 
inability to attend to the wants of nature requiring the 
daily attendance of another.  As with his other testimony 
about the extent of his physical limitations, the 
objective evidence of record shows physical capacity that 
exceeds that which he reports.

The veteran does not need assistance on a regular basis to 
protect him from hazards or dangers incident to his daily 
environment for physical or mental reasons.  He has 
testified that he "has a tendency to fall."  He reported 
this happens once or twice a month, or once or twice a 
month he needs help to get up.  This testimony is also not 
credible.  He walked into the Board hearing normally, 
using no device for assistance and not demonstrating the 
infirmity he has alleged.  VA examination found him able 
to walk without assistance of another person or any 
device.  He testified that he can get out of bed by 
rolling out of bed, and he testified in the RO hearing 
that he could escape his house under his own power in case 
of emergency.  Despite very limited tolerance for 
exertion, he is not shown unable to protect himself from 
hazards or dangers incident to his daily environment to an 
extent that requires care and assistance on a regular 
basis to protect him from such hazards or dangers.

The veteran is not bedridden.  He does not claim to be.

The evidence is persuasive that the veteran benefits from 
many types of assistance by his wife.  However, the 
inconvenience the veteran would experience without her 
service does not amount to a need for regular aid and 
attendance.  The particular personal functions that the 
veteran is unable to perform, considered in connection 
with his or her condition as a whole, do not show that he 
needs the regular aid and attendance of another person for 
the reasons the benefit is authorized.  The preponderance 
of the evidence is that he is not in need of the regular 
aid and attendance of another person.  38 C.F.R. §§ 3.351, 
3.352(a) (2002).

B.  Housebound, or Permanent and Total Plus 60 Percent

The rate of pension payable to a 
veteran who is entitled to pension 
under 38 U.S.C. 1521 and who is not in 
need of regular aid and attendance 
shall be as prescribed in 38 U.S.C. 
1521(e) if, in addition to having a 
single permanent disability rated 100 
percent disabling under the Schedule 
for Rating Disabilities (not including 
ratings based upon unemployability 
under § 4.17 of this chapter) the 
veteran: 

(1) Has additional disability or 
disabilities independently ratable at 
60 percent or more, separate and 
distinct from the permanent disability 
rated as 100 percent disabling and 
involving different anatomical segments 
or bodily systems, or 

(2) Is "permanently housebound" by 
reason of disability or disabilities. 
This requirement is met when the 
veteran is substantially confined to 
his or her dwelling and the immediate 
premises or, if institutionalized, to 
the ward or clinical area, and it is 
reasonably certain that the disability 
or disabilities and resultant 
confinement will continue throughout 
his or her lifetime. 

38 C.F.R. § 3.351(d) (2002).

The several VA examinations of July 2001, including 
general medical, endocrine (for diabetes mellitus), 
genitourinary (for erectile dysfunction), heart 
(cardiovascular disease), psychiatric (major depressive 
disorder), and spine show he does not have a single 
disability rated 100 percent disabling with another 
disability separately ratable as 60 percent disabling.  He 
does not meet criterion (1) of entitlement to special 
monthly pension at the housebound rate.

The veteran is not housebound.  He drives.  
Notwithstanding any limitation on activity he suffers 
because he has shortness of breath or prefers not to leave 
home without his wife, as he testified, he can and does 
leave home and its environs at will.  He does not meet 
criterion (2) of entitlement to special monthly pension at 
the housebound rate.



ORDER

Special monthly pension for regular aid and attendance or 
at the housebound rate is denied.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

